Title: Philip Mazzei to Thomas Jefferson, [22] October 1815
From: Mazzei, Philip
To: Jefferson, Thomas


          
            
              Degnissimo e Carissimo Amico,
              Pisa, 5 22 8bre, 1815
            
            Alla grata, e amorevolissima sua del 29 xbre, 1813, pervenutami per mezzo del Sigr David Bailey Wandeny nostro Console a Parigi, feci subito una breve risposta, e la mandai al Sigr Guglielmo Enrico Crawford nostro Ministro Plenipotenziario in Francia, per mezzo del nostro Console all’Isole Boreali, il quale (venendo da Livorno per andare a Parigi, e di là tornarsene al suo posto) ebbe la bontà di trattenersi un giorno e una notte in casa mia colla sua numerosa e angelica famiglia.
            Ò tradotto la sua lettera per comunicarla agli Amici qui, a Livorno, a Lucca, e a Firenze. Il tutto è stato letto con sommo piacere, a riserva del tradimento del nostro primo Generale, e del massacro alle Frontiere, che ànno eccitato lo sdegno e l’ira universale.
            Il Sigr Bernardo Lessi, Legale sommo, stato Auditore qui e a Livorno, Avvocato regio in Firenze, Legale sommo, poi Auditore nel Supremo Tribunal di Giustizia, ed è ora Membro della Real Consulta (la quale rappresenta il Sovrano) mi ci rispose come segue. “Ò letto l’interessantissima lettera di Jefferson con sommo piacere, ed ò ammirato l’uomo di stato, l’amico dei suoi simili, il vero Amico vostro. Non lasciai trascorrere un momento per comunicarla al Fabbroni ed eccovi la sua risposta.” (son veramente grato all’amico Filippo e a voi per la comunicazione dell’interessante lettera. Il candore che vi regna, e il carattere di chi la scrive, danno la più alta autenticità ai fatti, che stanno in constrasto con i fatti riferiti dai novisti venali. Avrei curiosità di sapere quel che è seguito dal Gennaio a questa parte.)
            N. B. Continovazione della lettera di Lessi:
            “Intanto ritorno nelle vostre mani l’interessantissima lettera di Jefferson, ed unisco al plico i recapiti riguardanti l’eredità del Bellini. Le sorelle morirono, e l’Erede è un certo Prete Fancelli che sta al Pignone, in correspettività dei soccorsi caritatevoli dati alle medesime quando erano in vita. La Luisa, che fa testamento, stava e morì in casa sua, ed era trattata, ed assistita come se fosse stata sua sorella. I recapiti che vi mando non ànno firma di mercanti, per quanto abbiano tutte le altre legalizzazioni. Non vorrei che fossero infruttuosi, giacchè ànno costato mille impazzamenti.” (Ella si ricorderà, che mandai al Signor Bracken la Procura delle sorelle del Bellini per autorizzarlo a vendere il Moro, la Mora e i mobili che lasciò il fratello.) Le sopraddette carte di Procura (che Lessi che Jefferson dice aver costato mille impazzamenti)  sono voluminose, e avrebbe costato molto il mandarle a Parigi per la Posta, onde ò aspettato che vengano a Livorno i nostri Bastimenti Americani dei quali si spera che ne venranno molti, e presto;  ma intanto La prego d’informarsi di quel che à fatto Bracken, onde poter’ agire subito che riceverà le sopraddette carte.  che Lessi dice aver costato mille impazzamenti
            Ella mi dice  “Il messaggio del Presidente all’apertura del Congresso vi darà un dettaglio esatto della nostra condotta. Conoscendo il vostro affetto per questo paese, e il vostro desiderio della sua prosperità, ò creduto che la relazione dei suoi eventi vi avrebbe fatto piacere.” Desidero di vederla, ma se non me la manda presto, non la vedrò. Si ricordi che ò 11 anni più di  Lei, come ne à Ella più di Madison;  e oltre il peso degli anni (che terminaranno 84 anni (terminati il 25 del prossimo passato xbre) ò le gambe molto molto enfiate, non ò appetito, e soffro molto a motivo d’una fasciatura con un piombo, che pigia fortemente sul Pube, per onde impedire all’intestino colon il transito nello scroto, dove inevitabilmente formerebbe un’ernia incarcerata.
            Le son molto grato della vendita della mia casa e Lot in Richmond, il cui prodotto à (essendo 6342 dolleri e 21 centesimi) superato la mia aspettativa; ma gradirei che mi fosse rimesso immediatamente stesso per più motivi.  Ella probabilmente saprà, che l’insaziabil tirannia dell’iniquo Napoleone à rovinato tutti i Paesi che à potuto invadere,  e che gl’individui più angariati sono stati i conosciuti, o supposti nemici del Potere arbitrario. Conseguentemente io sono stato uno dei più perseguitati, onde le mie finanza finanze ànno sofferto molto, e mi sarebbe di gran sollievo il poter ritirare immediatamente il prodotto del mio stabile in Richmond, poi chè la grande scarsezza del denaro fà sì, che  può impiegarsi adesso con mallevadoria territoriale a uno per 100 il mese. Io dunque rilascierei volentieri al compratore una somma discreta, piuttosto che aspettare a incassare il capitale uno, o 2 anni. La prego di farmene ottener l’intento, poichè (oltre il maggior frutto che attualmente produrrebbe qui)  difficilmente si otterrebbe qui ottiene qui dagli Esecutori testamentarj l’attenzione e circospezione d’un marito e d’un padre. E quanto alla somma da rilasciarsi al compratore, mi rimetto intieramente alla sua discretezza.
            Per darle un’idea della presente scarsezza del denaro in questo paese, Le dirò, che il Granduca à chiesto ai suoi sudditi l’imprestito d’un milioni di scudi per un’anno, al frutto d’8 per 100.
            Il Pacchetto contenente i fogli relativi alla piccola eredità del Bellini fù consegnato dal nostro Console Appleton al Capitano Jenkins, che il 7 Agosto, circa Circa il 20 del corrente partirà parimente per Baltimore e questa sarà consegnata al capitano dello partì partì da Livorno per Baltimore col suo Bastimento l’Adeline dello Schooner General Jackson  che partirà per Baltimore circa il 20 d’8bre
            Quanto a Derieux, che Ella mi dice à 10, o 12 figli, e l’à pregato di raccomandarmelo, e dirmi, che  “any crumbs from my property would help him to subsist” La prego di dargli per caritá  conto mio 18, o 20  dollars, rammemorandogli  rammemorandogli  che io non diedi mai il mio consenso per il suo imprudente matrimonio colla mia figliastra, (causato dalle loro scellerate madri.) e abbia e abbia la bontà di rammemorargli ancora, che (senza mia saputa) quando  venne  di francia, a Charles town, e mi notificò la sua trista situazione (la moglie aveva abortito, ed non avendo un soldo), e gli mandai una somma non indifferente, che poi dopo glie ne diedi un’altra alla mia partenza, oltre la libertà di abitar nella mia casa a Colle,  far uso dei prodotti, e farvi un piccol commercio,  e  che la cambiale che mi diede  per le 2 de somme  l’ò bruciata 
            Quando Ella era in Parigi Ministro degli Stati Uniti, e  vi ero  anch’io (essendo Incaricato d’Affari dl Rè e della Repubblica di Pollonia, a quella Corte) Ella se ne assentò Ella partì per andar’ a veder l’Italia; ma il contenuto in una lettera del Presidente del Congresso l’obbligò a ritornare al suo posto quando non aveva neppur veduta tutta la Lombardia, e gli affari non Le permessero mai di ritornarvi. Se fosse era disposto a venire desiderio ne avesse tuttavia il desiderio, potrebbe venir qua in un bastimento da guerra, ed io (non ostante la mia decrepita età e i sopraddetti incomodi) l’accompagnerei non solo nel giro dell’Italia, ma ritornerei probabilmente  seco per seco  terminare i miei giorni in Patria libera. anche in tal caso non sarebbe necessario di rimetter qua il prodotto del mio stabile, che farei fruttare costo forse anche più che qua in questo paese Il Granduca Leopoldo mi permesse, come Ella si ricorderei ricorderà, di condur meco degli uomini e un’intiera famiglia per introdurvi l’arte di coltivar delle vigne; e il presente Sovrano suo Figlio mi à detto, che me ne se avesse il piacere  un suo gran piacere di veder La qua, Le lascierà condurre mezza anche una  dozzina. Ella saprà che fù obbligato d’abbandonare il suo stato, mediante la preponderanza dell’iniquo Napoleone, che è finalmente annichilato. Al suo ritorno, essendo venuto a Pisa con un suo Segretario privato, che è mio amico, gli feci sapere, che desideravo ardentemente d’andare a rendergli il mio omaggio; ma che m’era impedito dal non potermi vestir decentemente, mediante le necessarie precauzione precauzioni contro la minaccia d’un’ernia incarcerata ed egli mi fece sapere che potevo  mi avrebbe veduto volentieri anche in veste da camera. Egli aveva Aveva saputo che avevo ricevuto una sua lettera  da Lei, che l’avevo tradotta per farla sentirse conoscere agli Amici, e me ne chiese una copia. Quel che mi disse di Lei dopo che l’ebbe letta, m’autorizza a dirle, che venendo Ella qua per vedere il resto dell’Italia, son persuaso che ne deriverebbero conseguenze molto utili per la mia cara adottiva Patria e altrettanto piacevoli. per  per  
   X Il sopraddetto suo segretario privato
  In tal caso potrebbe portarmi il denaro; e se mi risolvassi ritornar con Lei in Virginia, potrò riportarvelo, o farne qui l’uso che le mie circostanze richiederanno. Intanto mi confermo Suo vero, e obbligato affezionato Amico,
            
              
                            
                        Filippo Mazzei.
            
          
          
            P.S. Determinandosi a venir qua, siccome io ritornerei costà con Lei, non sarebbe necessario che mi portasse il prodotto del mio stabile, mi basterebbe il frutto, ma non venendo Ella qua, Le prego di mandarmi anche il capitale il più presto possibile poi chè qua potrei farlo fruttare adesso  forse più di qualche frutto.
            Intanto, pregandola nuovamente di darmi la consolazione di vederla qua vedercela (prevedendo che la sua venuta produrrebbe ottime conseguenze per codesta mia cara Patria adottiva,) mi confermo qual sempre fui dal momento che ebbi la fortuna di conoscerla,   Suo affezionato e costante amico,
            
              Filippo Mazzei
            
          
          
          
            ⦵ Spero, che all’arrivo di questa le avrà ricevute, poichè partirono da partirono da Livorno per Baltimore il 7 Agosto nel Bastimento l’Adeline, Capitan Jenkins, al quale furon consegnate dan nostro Console Appleton.
          
         
          Editors’ Translation
          
            
              
                Most Worthy and Dearest Friend,
                
                                
                                Pisa, 5 22 October, 1815
              
              To your welcome and very fond letter of 29 December 1813, which reached me through Mr. David Bailie Warden our consul at Paris, I immediately wrote a brief reply, and I sent it to Mr. William Harris Crawford our minister plenipotentiary in France, by way of our consul in the Balearic Islands, who (coming from Leghorn to Paris and from there returning to his post) had the goodness to stay a day and a night in my house with his numerous and angelic family.
              I translated your letter so as to communicate it to friends here, in Leghorn, Lucca, and Florence. The contents were read with great pleasure except for the sections on the betrayal of our foremost general and the massacre on the border, both of which have roused universal disdain and anger.
              Mr. Bernardo Lessi, an excellent lawyer and formerly auditor here and in Leghorn, royal advocate in Florence, later auditor of the supreme court of justice, and now a member of the royal council (which represents the sovereign) answered me as follows: “I read Jefferson’s very interesting letter with great pleasure and admire him as a  statesman, a friend to his fellow man, and a true friend to you. I did not let a moment pass before communicating it to Fabbroni and here is his response.” (I am truly grateful to our friend Philip and to you for communicating this interesting letter. Its pervasive candor and its author’s character lend the utmost authenticity to the facts it contains, which contrast with those reported by writers for hire. I would be curious to know what has happened since January.)
              N.B. Lessi’s letter continues:
              “In the meantime I am returning Jefferson’s most interesting letter to you, and I am including in the package the documents regarding Bellini’s estate. His sisters have died, and the heir is a certain Father Fancelli who lives in Pignone and is being compensated for the care he gave the sisters during their lifetime. Luisa, who wrote the will, lived and died in his home and was treated and cared for as if she were his sister. The papers I am sending you do not have the merchants’ signature, although they have all the other legal authentications. I hope that these papers will not prove useless, especially as they have already caused a thousand headaches.” (You will recall that I sent the Bellini sisters’ power-of-attorney to Mr. Bracken to allow him to sell the negro, the negress, and the furniture left by their brother.) The abovementioned proxy papers (which Lessi said cost a thousand headaches) are voluminous, and it would have cost a great deal to send them to Paris by mail. I have waited for our American ships to come to Leghorn. I hope many will come soon, but in the meantime I would ask you to find out please what Bracken did, so as to be able to act quickly as soon as you receive the above papers.
              You say to me, “The President’s message at the opening of Congress will give you an exact account of our actions. Knowing your affection for this country and your wishes for its prosperity, I thought that a report on its events would please you.” I want to see it, but if you do not send it to me soon, I will not. Remember, I am eleven years your senior, just as you are older than Madison. And, in addition to the weight of my eighty-four years (completed on the 25th of last December) my legs are very, very swollen, I have no appetite, and I am in great pain as I have to wear a support belt with a lead seal that presses heavily against my groin, in order to prevent my colon from entering into my scrotum, which would inevitably lead to a strangulated hernia.
              I am very grateful to you for the sale of my house and lot in Richmond, the proceeds of which surpassed my expectation. But for a number of reasons I would prefer that they be remitted to me immediately. You probably know that the insatiable tyranny of the iniquitous Napoleon has ruined all the countries that he managed to dominate, and that the known, or alleged, enemies of arbitrary power have been the most oppressed. Consequently, I have been one of the most persecuted, and as a result my finances have  suffered greatly. I would be greatly relieved if I could collect the income from my estate in Richmond immediately, especially as the great scarcity of money is such that one can now invest in landed securities at a rate of 1 percent per month. Therefore I would willingly  discount the sale to the buyer rather than wait one or two years to receive the principal. Please help me accomplish this, because (besides the greater profit that it would currently produce here) it is difficult to get the same kind of care and attention from estate executors that one gets from a husband or a father. As for the amount of the buyer’s discount, I confide myself entirely to your discretion.
              To give you an idea of the present scarcity of money in this country, I will tell you that the grand duke has asked his subjects for the loan of a million scudi for one year, yielding 8 percent.
              The packet containing the papers concerning the small estate of Bellini was delivered by our consul Appleton to Captain Jenkins, who left Leghorn for Baltimore on his ship, the Adeline, on 7 August.
              As for Derieux, who has ten or twelve children, and who begged you to recommend him to me and tell me that “any crumbs from my property would help him to subsist,” please give him on my behalf 18 or 20 dollars, reminding him that I never gave my consent for his imprudent marriage to my stepdaughter (which was brought about by their wicked mothers), and please be so good as also to remind him again, that when (without my knowledge) they came from France to Charleston, and he notified me of his sad situation (his wife having miscarried and he being penniless), I sent him a not inconsequential sum, and then I gave him another on my departure, as well as the freedom to use my house at Colle and its revenue and to make a small business, and that I burned his promissory note for the two aforementioned sums.
              When you were United States minister in Paris, and I was also there (being the chargé d’affaires of the king and of the republic of Poland to that court), you left to tour Italy, but the contents of a letter from the president of the congress obliged you to return to your post when you had not yet even seen all of Lombardy, and events have never permitted you to return there. If you still have the desire, you could come here in a warship and (notwithstanding my decrepit age and the abovementioned discomforts) I would accompany you not only on a tour of Italy, but I would probably return with you to end my days in a free country. As you will remember, Grand Duke Leopold allowed me to bring some men and an entire family with me to introduce there the art of vineyard cultivation. The present sovereign, his son, told me that if he had the pleasure of seeing you here he would let me take as many as a dozen men there. You know that he was obliged to abandon his state when he was overpowered by the iniquitous Napoleon, who has finally been annihilated. On his return, having come to Pisa with his private secretary, who is my friend, I let him know that I ardently wished to go and pay him my respects, but that I was prevented by being unable to dress decently, because of the necessary precautions I have to take against the threat of a strangulated hernia, and he let me know that he would willingly see me even in my dressing gown. He had learned that I had received a letter from you, which I had translated to share with friends, and he asked me for a copy of it. What he told me about you after he read it, authorizes me to tell you, that should you come here to see the rest of Italy, I am convinced that my dear adoptive country would derive very profitable and pleasant consequences from it. 
   X	The aforesaid private secretary.
  In that case you could bring me the money; and if I resolved to return with you to Virginia, I could bring it back there and make use of it as my circumstances would require. Meanwhile I confirm myself your true and affectionate friend,
              
                Philip Mazzei
              
            
            
              Meanwhile, begging you again to give me the consolation of seeing you (expecting that your arrival would produce excellent consequences for my dear adoptive country) I confirm myself as being what I have been from the moment that I had the fortune of meeting you, your affectionate and constant friend, 
              
                Philip Mazzei
              
            
            
              ⦵ I hope that by the time this arrives you will have received them, because they left from Leghorn for Baltimore on 7 August in the vessel Adeline, Captain Jenkins, to whom they were delivered by our consul Appleton.
            
          
        